                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                WESTERN DIVISION
                                 No. 5:18-HC-2204-D


ULYSSES W. PEREZ, JR.,                        )
                                              )
                              Petitioner,     )
                                              )
                  v.                          )                     ORDER
                                              )
CUMBERLAND COUNTY CLERK                       )
OF COURT,                                     )
                                              )
                              Respondent. )


        On September 17, 2018, Ulysses W. Perez, Jr. ("Perez") filed a corrected petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241 [D.E. 6] and moved for leave to proceed in forma

pauperis [D.E. 7]. On April 22, 2019, Magistrate Judge Numbers issued a Memorandum and

Recommendation ("M&R") and recommended that the court dismiss the petition without prejudice

[D.E. 10]. Perez did not object to the M&R.

        "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face ofthe record. Accordingly, the court adopts the conclusions in the M&R [D.E. 1O].
       In sum, the court ADOPTS the conclusions in the M&R [D.E. 10], DISMISSES Perez's

petition without prejudice, and DENIES as moot Perez's motion for leave to proceed in form.a

pauperis [D.E. 7]. The court DENIES a certificate of appealability. See 28 U.S.C. § 2253(c);

Miller-El v. Cockrell, 537 U.S. 322, 336--38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

The clerk shall close the case.

       SO ORDERED. This _M_ day of May 2019.




                                                        J    SC.DEVERID
                                                       United States District Judge




                                                2
